

116 HR 258 IH: To authorize the Secretary of the Interior to establish fees for medical services provided in units of the National Park System, and for other purposes.
U.S. House of Representatives
2019-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 258IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2019Mr. McClintock (for himself and Mr. Tipton) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of the Interior to establish fees for medical services provided in units
			 of the National Park System, and for other purposes.
	
		1.Fees for Medical Services
 (a)Fees authorizedThe Secretary may establish and collect fees for medical services provided to persons in units of the National Park System or for medical services provided by National Park Service personnel outside units of the National Park System.
 (b)National Park Medical Services FundThere is hereby established in the Treasury a fund to be known as the National Park Medical Services Fund. The Fund shall consist of— (1)donations to the Fund; and
 (2)fees collected under subsection (a). (c)Availability of amountsAll amounts deposited into the Fund shall be available to the Secretary, to the extent provided in advance by Acts of appropriation, for the following in units of the National Park System:
 (1)Services listed in subsection (a). (2)Preparing needs assessments or other programmatic analyses for medical facilities, equipment, vehicles, and other needs and costs of providing services listed in subsection (a).
 (3)Developing management plans for medical facilities, equipment, vehicles, and other needs and costs of services listed in subsection (a).
 (4)Training related to providing services listed in subsection (a). (5)Obtaining or improving medical facilities, equipment, vehicles, and other needs and costs of providing services listed in subsection (a).
 (d)DefinitionsFor the purposes of this section: (1)FundThe term Fund means the National Park Medical Services Fund established by subsection (b).
 (2)SecretaryThe term Secretary means the Secretary of the Interior. 